Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 24, 2014

                                            No. 04-14-00448-CV

                         IN RE D&J ALEXANDER MANAGEMENT, LP

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On June 23, 2014, relator D&J Alexander Management, LP filed a petition for a writ of
mandamus. The court has considered relator’s petition, the response and reply of the parties, and
has determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Jesus Garza is ORDERED to: (1) vacate in its entirety the May 30, 2014
order in the Guerra Case obligating D&J Alexander Management, LP to pay attorney ad litem fees
of Julio A. Garcia Jr. in the amount of $35,250.00; (2) vacate the May 30, 2014 order obligating
D&J Alexander Management, LP to pay the attorney ad litem fees of J. Francisco Tamez in the
amount of $39,472.94, only to the extent that it is entered in the Guerra Case; (3) vacate the May
30, 2014 “Combined Order” only to the extent that it purports to obligate D&J Alexander
Management, LP to pay the fees of Julio Garcia in the amount of $35,250.00, Francisco Tamez in
the amount of $39,472.94, and Jose Salvador Tellez in the amount of $33,060.00 in the Guerra
Case. The writ will issue only if we are notified that Judge Garza has not done so within ten days
of the date of this order.

        In addition, real party in interest Rocio Guerra filed an opposed motion to supplement the
mandamus record or, alternatively to have this court take judicial notice of the reporter’s record
filed in a related appeal. The court has considered the motion and the relator’s response and the
motion is DENIED.

        Tamez, Garcia and Tellez as real parties in interest also filed a motion for sanctions against
relator’s counsel. The court has considered the motion and relator’s response and the motion is
DENIED.


1
  This proceeding arises out of Cause No. 2008-PB7-000016-L2, styled Estate of Delfina E. Alexander, Deceased;
and Rocio G. Guerra v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually, and as
Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio Gonzalez
Guerra Exempt Trust, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza
presiding.
                                                                          04-14-00448-CV


      It is so ORDERED on September 24, 2014.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk




                                         -2-